 Case 3:17-cv-01362 Document 1196 Filed 01/04/21 Page 1 of 3 PageID #: 41697




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,

                           Plaintiff,

v.                                                 CIVIL ACTION NO. 3-17-01362

AMERISOURCEBERGEN DRUG                             Hon. David A. Faber
CORPORATION, et al.,

                           Defendants.

------------------------------------------------

CABELL COUNTY COMMISSION,

                           Plaintiff,

v.                                                 CIVIL ACTION NO. 3-17-01665

AMERISOURCEBERGEN DRUG                             Hon. David A. Faber

CORPORATION, et al.,

                           Defendants.


                    MOTION TO WITHDRAW ATTORNEY APPEARANCE


         The State of West Virginia moves to withdraw attorney Benjamin Fischer’s appearance in

the above-captioned case. Mr. Fischer is no longer associated with the Office of the West Virginia

Attorney General and therefore no longer represents the State of West Virginia in the above-

captioned matter. The State of West Virginia will continue to be represented by Lindsay S. See,

who has previously entered an appearance in this case.

Respectfully submitted,                                         DATED: January 4, 2021



                                                     1
 Case 3:17-cv-01362 Document 1196 Filed 01/04/21 Page 2 of 3 PageID #: 41698




COUNSEL FOR
PATRICK J. MORRISEY,
in his official capacity as Attorney General for the State of West Virginia
PATRICK MORRISEY
ATTORNEY GENERAL

/s/ Benjamin E. Fischer
Lindsay S. See (WV Bar No. 13360)                    Vaughn T. Sizemore (WV Bar No. 8231)
  Solicitor General                                    Deputy Attorney General
  Counsel of Record                                  Michelle L. Bradley (WV Bar No. 10129)
Benjamin E. Fischer (WV Bar No. 13720)                 Assistant Attorney General
  Assistant Solicitor General                        Abby G. Cunningham (WV Bar No. 13388)
Office of the West Virginia                            Assistant Attorney General
  Attorney General                                   Office of the West Virginia
1900 Kanawha Blvd. East                               Attorney General
Building 1, Room E-26                                812 Quarrier Street, First Floor
Charleston, WV 25305                                 Post Office Box 1789
Tel.: (304) 558-2021                                 Charleston, WV 25326
Fax: (304) 558-0140                                  Tel.: 304-558-8986
Lindsay.S.See@wvago.gov                              Fax: 304-558-0184
Benjamin.E.Fischer@wvago.gov                         Vaughn.T.Sizemore@wvago.gov
                                                     Michelle.L.Bradley@wvago.gov
                                                     Abby.G.Cunningham@wvago.gov




                                                 2
 Case 3:17-cv-01362 Document 1196 Filed 01/04/21 Page 3 of 3 PageID #: 41699




                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 4th date of January 2021, I electronically filed the

foregoing MOTION TO WITHDRAW ATTORNEY APPEARANCE with the Clerk of Court by

using the CM/ECF System.

                                             /s/ Benjamin E. Fischer
                                             Benjamin E. Fischer (WV Bar No. 13720)
                                               Assistant Solicitor General
